DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/29/2021 has been entered.
	
Status of Claims
Claim(s) 1-16 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.

	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Schuren (US 20110071453 A1) in view of Taylor (US 6156424 A).
Regarding claim 1, Collyer discloses a compression bandage 1 (See Figure 2, see page 5 line 12 where the device is termed a “compression bandage”) in the form of a knit obtained by warp stitch technology (Page 5 line 14, warp knit) on the basis of synthetic yarns (Page 6 lines 4-6, part of the knit is made of nylon which is a synthetic yarn) and comprising two 
longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 30% to 160% (Page 6 lines 20-22, there is an elongation in range of 30% to 120% in the longitudinal direction).
Collyer does not disclose the alternate claim language of having identical textile surfaces.
Collyer does disclose that the outer surface 2 is also comprised of a Nylon multifilament (Page 6 lines 4-6, where Nylon is also known in the art to be polyamide), the inner surface 3 is formed of cotton and Lycra (Page 6 lines 6-8) (see page 2 lines 18-21, where the cotton is chosen for its comfort and skin compatible characteristics), and that the spacer fabric 4 is comprised of monofilament polyester (Page 6 line 9). 
However, Rapp teaches an analogous compression bandage (see title) with an analogous nylon and Lycra outer layer [0066] with a comfort layer 25 (inner layer) to be placed against the skin [0057] comprised of cotton or nylon [0058]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned utilizing Nylon (polyamide) instead of cotton for the inner surface layer 3 of Collyer for comfort (as taught by Rapp) where the cotton and nylon have equivalent and predictable characteristics of improving comfort. This would be further obvious as Collyer already discloses the use of Nylon in the outer surface 2 (Page 6 lines 4-6), so the contemplation for using Nylon as well for the inner surface would be easily envisioned for one of ordinary skill, and with such a modification the Nylon used in the inner surface 2 would be the same Nylon thread used in outer surface 3.

Collyer in view of Rapp does not explicitly disclose a threshold shear stress of greater than or equal to 2800 Pa, wherein the threshold shear stress is a minimum shear stress that causes lateral slipping between two exterior faces of the knit when pressed against each other with a force, the two exterior faces respectively provided by the two textile surfaces.
However, Schuren teaches an analogous knitted compression bandage 20 (See Figure 2 and title and [0036]) wherein as seen in the compression bandage wraps on itself (See Figures 3c-3e) wherein the bandage surfaces are cohesive in order to be self-adherent so that the bandage may be wrapped and fastened to itself without the need of an extra fastening mechanism and will also thus not stick to clothing, hair, or skin (see [0036]), wherein this cohesiveness is a result of impregnated polymeric binder which may be chosen to be a polymeric elastomeric binder from Taylor (6,156,424) in order to have the optimal functionality (see Schuren [0037]), wherein Taylor further discloses that its cohesive feature has been measured to have a threshold shear stress greater than or equal to 2800 Pa (See Taylor Col. 8 lines 30-60 and Table 1, wherein Taylor measured a “shear bond” of >25 psi (or >172,369 Pascal) wherein this “shear bond” is equivalent to the claimed “threshold shear stress” as the test involved the cohesive elastomeric product/binder being pressed against each other with a force (Col. 8 lines 45-49) and then pulling the sandwiched pieces together in opposite directions (thus causing a shear force and forcing lateral slipping) (See Col. 8 lines 49-53), with the resulting strength of the “shear bond” being found).

As combined, Collyer in view of Rapp in view of Schuren in view of Taylor do not teach the two exterior faces of the knit being pressed together with a force of 5.3 kPa.
However, it is the Examiner’s position that the recitation of “the two exterior faces of the knit being pressed together with a force of 5.3 kPa” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the threshold shear stress feature of the claimed material. As described in Applicant’s specification, the method of “Measuring threshold shear stress” (instant specification Pages 16-17) involves “applying a pressure of 5.3 kPa” (instant specification Page 17 line 10). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “the two exterior faces of the knit being pressed together with a force of 5.3 kPa” is that test methods (such as the one provided herein) are used to determine 
Furthermore, Taylor does teach that the exterior faces of the knit are pressed together with a force when testing for the threshold shear stress (“shear bond”) (See Taylor Col. 8 lines 44-60, “cylindrical weight rolled across the surface of the superimposed ends of the two strips”).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the shear bond test method of Taylor (Col. 8 lines 30-60) to involve having the cylindrical weight apply an optimized force value of 5.3 kPa (or ~40 mmHg) as this is a common compression force utilized via compression bandages (See Collyer Page 4 line 18) (See Rapp [0021]) (See Schuren [0031]), especially as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05.	
Regarding claim 2, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer further discloses the spacer yarn 4 is a monofilament (Page 6 line 9) presenting weight lying in the range 20 dtex to 80 dtex (See page 7 where yarn C is the space yarn and in example 1 the yarn C uses polyester with a weight of 33 decitex).
Regarding claim 3, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 2 above.
As combined, Collyer does not explicitly disclose the spacer yarn 4 presents a weight lying the in the range of 40 dtex to 70 dtex.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the spacer yarn 4 of Collyer from between 15 and 85 decitex to between 40 and 70 decitex, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
	As combined, Collyer discloses a first exterior face 2 of the two exterior faces (2 and 3) has a textile structure of a:
closed or open loop or alternating closed loop and open loop pillar stitch (Page 6 lines 4-6, face 2 has a pillar stitch where this pillar stitch may be open-structured or closed, see page 9 lines 13-15); 
the first exterior face 2 being opposite to a second exterior face 3 of the two exterior faces (2 and 3) that is to be put into contact with the skin (where 3 is the inner face, see Page 6 lines 7-8, and the inner face 3 is opposite outer face 2 and inner face 3 contacts the skins, see Page 2 lines 13-17), the second exterior face 3 having a textile structure that is a net, presenting an open-work textile structure (see page 9 lines 13-15 where face 3 may be an open-structured face where open-structure is the same as open work, and the instant application notes in page 12 of the specification that net and openwork refer to the same structure, so Collyer also then meets the “net” limitation).
Regarding claim 10, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.

However, Collyer teaches an elongation in the range of 30% to 120% in the longitudinal direction (Page 6 lines 20-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretch of Collyer from between 30% and 120% to between 50% and 120%, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer discloses wherein the knit 1 is fabricated using a single bar for the spacer yarn 4 that connects the two textile faces (2 and 3) (Firstly this is a product-by-process claim wherein the final product is what holds patentable weight, and in this case the final product requires the two textile faces to be connected by spacer yarn which is disclosed by Collyer in Page 6 lines 13-17 where Collyer discloses the faces (2 and 3) are connected by the spacer yarn. But also Collyer does disclose the spacer yarn 4 being fabricated by a single monofilament running in a single direction, Page 9 lines 8-9, which would only require a single bar).
Regarding claim 12, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer discloses the elastic yarn (Lycra/Elastane) (in one of the two textile faces 2/3) presents weight lying in the range 40 dtex to 80 dtex (See Page 7 lines 20-23, where for example 1 the elastane, known also as Lycra, has a weight of 78 decitex).
Regarding claim 13, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer discloses the textile surfaces include thermoplastic yarns (the surfaces 2 and 3 have been modified in claim 1 to both contain Nylon, where Nylon is a thermoplastic) presenting weights in the range 40 dtex to 90 dtex (See Page 7 lines 20-23, where for example 1 the Nylon has a weight of 78 decitex).
Regarding claim 14, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer discloses a kit comprising one or more compression bandages of claim 1 above (see claim 1 above which discloses one bandage) and one or more dressings adapted to be placed on a wound prior to putting the compression bandage in place (Page 4 lines 19-22, the compression bandage may be used with a separate crepe bandage, which may be considered a dressing, and where a crepe bandage is known in the art to cover wounds, where when using two separate bandages one such as the crepe bandage must be placed first before the other bandage such as the compression bandage of claim 1 above).
Regarding claim 16, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer in view of Rapp in view of Schuren in view of Taylor discloses wherein the knit 1 when wound around itself results in the two exterior faces (2 and 3) being disposed in consecutive wraps of the knit 1 and in contact with each other (See Collyer Page 4 lines 15-18, wherein the knit 1 is capable of being wrapped) (See Taylor [0036-0037 and 0054] and Figures 3c-3e wherein when a knit 20 is wound around itself it causes the two exterior faces (top and bottom sides) of the knit to be disposed in consecutive wraps and be in contact with each other in order to self-adhere).
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Schuren (US 20110071453 A1) in view of Taylor (US 6156424 A) in view of Guido (US 20170273830 A1).
Regarding claim 5, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer does not disclose the knit 1 presents a thickness lying in the range 1 mm to 2 mm.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] wherein the thickness of the spacer fabric may be equivalent to 1.4 mm in order to facilitate a better cushioning effect [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the compression spacer fabric of Collyer in view of Rapp have a thickness of 1.4 mm in order to facilitate a better cushioning effect (Guido [0058]).
Regarding claim 6, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 5 above.
As combined, Collyer discloses the knit 1 presents a thickness lying in the range 1 mm to 1.5 mm (see above in claim 5 where Collyer has been modified to have a thickness of 1.4 mm).
Regarding claim 8, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer does not disclose the knit 1 presents a weight lying in the range 160 g/m2 to 370 g/m2.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] with a weight equal to 200 g/m2 in order to facilitate an overall improved robustness [0058].
2 in order to facilitate an overall improved robustness (Guido [0058]).
Regarding claim 9, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 8 above.
As combined, Collyer discloses the knit 1 presents a weight lying in the range 160 g/m2 to 300 g/m2 (see above where Collyer has been modified to have a weight equal to 200 g/m2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Schuren (US 20110071453 A1) in view of Taylor (US 6156424 A) in view of Leeming (US 20100305535 A1).
Regarding claim 7, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer does not disclose wherein the knit 1 presents spacing between the faces (2 and 3) lying in the range of 0.4 mm to 1.5 mm.
However, Leeming teaches an analogous compression bandage 10 (See Figures 1-2) based off of Collyer (WO 9516416, see Abstract) with a spacer fabric with a spacing between the intermediate layers (analogous to the textile faces) of 1.5 mm to 60 mm with a preference for 2 to 5 mm [0026] where this range ensures a padding characteristic from the spacer fabric [0026]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spacing of the compression bandage 1 of Collyer have a spacing between the faces in the range of 1.5 mm to 60 mm, as taught by Leeming, in order to provide a proper padding characteristic, and this would find the range of 0.4 to 1.5 mm obvious as the ranges overlap, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges .
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Rapp (US 20160242964 A1) in view of Schuren (US 20110071453 A1) in view of Taylor (US 6156424 A) in further view of Keitch (US 20140080373 A1) (For note claim 15 is being rejected as including the claim 7 language from which it depends).
Regarding claim 15, Collyer in view of Rapp in view of Schuren in view of Taylor discloses the invention of claim 1 above.
As combined, Collyer does not explicitly disclose wherein the knit presents spacing between the two textile surfaces lying in the range 0.4 mm to 1.5 mm. 
However, Collyer discloses the spacing may be in the range of 1.5 mm to 60 mm with a preferred range of 2 to 5 mm (Page 4 lines 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find the claimed range of 0.4 to 1.5 mm obvious as the ranges overlap, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and there is sufficient specificity to the lower end of the range of 1.5 mm to 60 mm as Collyer discloses the lower end is preferred (2 mm – 5 mm) so the 1.5 mm spacing would be an obvious choice for one skilled in the art.
As combined, Collyer does not disclose the knit presents the spacing between the two textile surfaces lying in the range 0.5 mm to 1.1 mm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a spacer fabric with a spacing of 1mm as taught by Keitch in order to produce a fabric with minimal padding as disclosed by Collyer, wherein this then finds the range of 0.5 mm to 1.1 mm obvious. Also further the range of 0.5 mm to 1.1 mm is found further obvious as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (See MPEP § 2144.05) wherein the range of Collyer (1.5 to 60mm) is sufficiently close to the top end of the claimed range of 1.1 mm that it would be obvious to try making the spacing smaller for further minimal padding purposes as discussed in Collyer (Page 4 lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/6/2021

/KERI J NELSON/Primary Examiner, Art Unit 3786